DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on June 15, 2022 has been entered. Claims 21-40 are now pending in the application.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/736,485 and US Patent No. 10,949,986 B2
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of US Patent No. 10,949,986 B2 in view of Smith (US 2019/0289284 A1) in further view of Weaver (US 2016/0352982 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,949,986 B2 to use the mediated reality features of Smith in order to allow for providing a mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via a display device while further incorporating the camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving displayed image output in multi-camera imaging systems.

Double patenting between App. 17/736,485 and US Patent No. 11,354,810 B2
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,354,810 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,354,810 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 17/736485
U.S. Patent No. 10,949,986 B2
Claim 21
Claim 1 in view of Smith in further view of Weaver
Claim 22
Claim 1 in view of Smith in further view of Weaver
Claim 23
Claim 1 in view of Smith in further view of Weaver
Claim 24
Claim 1 in view of Smith in further view of Weaver
Claim 25
Claim 1 in view of Smith in further view of Weaver
Claim 26
Claim 1 in view of Smith in further view of Weaver
Claim 27
Claim 7 in view of Smith in further view of Weaver
Claim 28
Claim 6 in view of Smith in further view of Weaver
Claim 29
Claim 1 in view of Smith in further view of Weaver
Claim 30
Claim 1 in view of Smith in further view of Weaver
Claim 31
Claim 6 in view of Smith in further view of Weaver
Claim 32
Claim 7 in view of Smith in further view of Weaver
Claim 33

Claim 34

Claim 35

Claim 36

Claim 37

Claim 38

Claim 39

Claim 40




Application 17/736485
U.S. Patent No. 11,354,810 B2
Claim 21
Claim 1
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26
Claim 6
Claim 27
Claim 7
Claim 28
Claim 8


Claim 29
Claim 1
Claim 30
Claim 1
Claim 31
Claim 8
Claim 32
Claim 7
Claim 33

Claim 34

Claim 35

Claim 36

Claim 37

Claim 38

Claim 39

Claim 40





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-31, 33-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0289284 A1, hereinafter referenced “Smith”) in view of Weaver (US 2016/0352982 A1, hereinafter referenced “Weaver”).

1-20. (Canceled)  
  
In regards to claim 21 (New). Smith discloses 




-and a processing device communicatively coupled to the first camera, the second cameras, and the third cameras, wherein the processing device is configured to, based on the first image data, the second image data, and/or the third image data determine a depth of at least a portion of the scene (Smith, Fig. 2 and paragraphs [0016] and [0043]; Reference discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 2 illustrates the HMD or processing device as paragraph [0043] discloses information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display, thereby improving the ability to enlarge regions of interest. Depth information can be generated or gained from a depth sensor and used to bring the entirety of the scene into focus by co-locating the focal plane with the physical geometry of the scene (interpreted as determining depth of a portion of the scene via images from the imagers or a depth sensor); 
-and determine a position of a tool within the scene (Smith, paragraphs [0042]; Reference discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked (e.g., using the tracker 303), and the enlarged volume can be located at the tip of the scalpel or other surgical tool).  
Smith does not explicitly disclose but Weaver teaches
-A camera array (Weaver, Abstract; Reference discloses a camera rig),  comprising: 
-a support structure having a central region (Weaver, Fig. 4A paragraph [0090]; Reference discloses the camera rig 400 in which cameras 405 are coupled to the support 410 (i.e. support structure having a center)); 
-a first camera mounted to the support structure at the central region and configured to capture first image data of at least a portion of a scene (Weaver, paragraphs [0095]-[0096]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera); 
-a plurality of second cameras mounted to the support structure outward from the first camera away from the central region, wherein the first cameras are configured to capture second image data of at least a portion of the scene (Weaver, paragraphs [0095]-[0096]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera); 
-a plurality of third cameras mounted to the support structure outward from the second cameras away from the central region, wherein the third cameras are configured to capture third image data of at least a portion of the scene (Weaver, paragraphs [0095]-[0096]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera);
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.

In regards to claim 22. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith does not explicitly disclose but Weaver teaches
-wherein the first camera, the second cameras, and the third cameras each have at least one intrinsic parameter different than one another (Weaver, paragraphs [0143]; Reference discloses in some implementations, the resolution, aspect ratios, elevation, etc. can be different.).  
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.

In regards to claim 23. (New) Smith in view of Weaver teach the camera array of claim 22.
Smith does not disclose but Weaver teaches
-wherein the second cameras are substantially identical to one another, and wherein the third cameras are substantially identical to one another (Weaver, paragraphs [0053]; Reference discloses in addition, each of the cameras can be configured with identical (or similar) settings.).  
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.

In regards to claim 24. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith does not disclose but Weaver teaches
-wherein the first camera, the second cameras, and the third cameras operate at different wavelengths (Weaver, paragraph [0049]; Reference discloses the cameras 139 may be a video camera, an image sensor, a stereoscopic camera, an infrared camera, and/or a mobile device (interpreted as different camera types thus operating at different wavelengths).  
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.

In regards to claim 25. (New) Smith in view of Weaver teach the camera array of claim 24.
Smith does not disclose but Weaver teaches
-wherein the second cameras are substantially identical to one another, and wherein the third cameras are substantially identical to one another (Weaver, paragraphs [0053]; Reference discloses in addition, each of the cameras can be configured with identical (or similar) settings.).  
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.
In regards to claim 26. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith further discloses
-wherein the processing device is further configured to synthesize a virtual image corresponding to a virtual perspective of the scene based on the first image data, the second image data, and/or the third image data (Smith, paragraph [0067]; Reference discloses in block 509, a stereoscopic view from the virtual cameras are rendered via the head-mounted display assembly 200. The view from the virtual cameras can use a weighted blend of the imaging devices 101 of the imaging assembly 100, as described in more detail below).  
In regards to claim 28. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith further discloses
-wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume (Smith, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked….when the tool is disposed inside the physical volume to be visually transformed (e.g., enlarged), the controls for the tool can be modified to compensate for the visual scaling, rotation, etc. Paragraph [0043] discloses Information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display (i.e. display device), thereby improving the ability to enlarge regions of interest…As with other mediated reality, data can be rendered and visualized in the environment. The additional cameras creating overlapped volumes for enlarging the physical volume and regions of interest interpreted as wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume)).  

In regards to claim 29. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith further discloses
-wherein the third cameras are tracking cameras, and wherein the processing device is configured to determine a position of the tool within the scene based on the third image data (Smith, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked….when the tool is disposed inside the physical volume to be visually transformed (e.g., enlarged), the controls for the tool can be modified to compensate for the visual scaling, rotation, etc. Paragraph [0043] discloses Information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display (i.e. display device), thereby improving the ability to enlarge regions of interest…As with other mediated reality, data can be rendered and visualized in the environment. The additional cameras creating overlapped volumes for enlarging the physical volume and regions of interest interpreted as wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume)).  

In regards to claim 30. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith further discloses
-wherein the first camera is a depth camera, and wherein the processing device is configured to determine the depth of the portion of the scene based on the first image data image data (Smith, Fig. 2 and paragraphs [0016] and [0043]; Reference discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 2 illustrates the HMD or processing device as paragraph [0043] discloses information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display, thereby improving the ability to enlarge regions of interest. Depth information can be generated or gained from a depth sensor and used to bring the entirety of the scene into focus by co-locating the focal plane with the physical geometry of the scene (interpreted as determining depth of a portion of the scene via images from the imagers or a depth sensor).  

In regards to claim 31. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith further discloses
-wherein the first camera has a first field of view, wherein the second cameras each have a second field of view, wherein the third cameras each have a third field of view, and wherein the first, second, and third fields of view at least partially overlap one another (Smith, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked….when the tool is disposed inside the physical volume to be visually transformed (e.g., enlarged), the controls for the tool can be modified to compensate for the visual scaling, rotation, etc. Paragraph [0043] discloses Information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display (i.e. display device), thereby improving the ability to enlarge regions of interest…As with other mediated reality, data can be rendered and visualized in the environment. The additional cameras creating overlapped volumes for enlarging the physical volume and regions of interest interpreted as wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume)).  

In regards to claim 33. (New) Smith discloses a method of imaging a scene (Smith, Abstract), the method comprising: 



-and a plurality of trackers mounted to the support structure outward from the cameras away from the central region (Smith, Fig. 4 paragraphs [0031] and [0034]; Reference discloses the tracker 303 can also track the position of additional imagers 305, for example, other cameras on articulated arms around the surgical site, endoscopes, cameras mounted on retractors, etc.  Paragraph [0016] previously discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 4 and paragraph [0034] describes tracker 303 functions as multiple trackers as it can track imaging assembly 100 as well as the display assembly 200); 


-and capturing positional data of a tool within the scene with the trackers (Smith, paragraphs [0042]; Reference discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked (e.g., using the tracker 303), and the enlarged volume can be located at the tip of the scalpel or other surgical tool.).  
Smith does not disclose but Weaver teaches
-positioning a camera array relative to the scene, wherein the camera array includes a support structure having a central region (Weaver, Fig. 4A paragraph [0090]; Reference discloses the camera rig 400 in which cameras 405 are coupled to the support 410 (i.e. support structure having a center)); 
-a depth sensor mounted to the support structure at the center (Weaver, Fig. 4A and paragraphs [0091] and [0117]; Reference at paragraph [0091] discloses the cameras 405 (or image sensors) are arranged in a circular pattern (as they are coupled to the support 410 as described in the previous citation).  Paragraph [0117] discloses the rig 600 can include at least three cameras used to capture images that can be used to calculate depths for purposes of generating 3D stereoscopic imagery (thus the image sensor are interpreted as depth sensors mounted near to the center of the rig)); 
-a plurality of cameras mounted to the support structure outward from the depth sensor away from the central region (Weaver, paragraph [0090]; Reference discloses the cameras 405 of the camera rig 400 are outward facing (e.g., facing away from a center of the rig 400)); 
-capturing depth information of the scene with the depth sensor (Weaver, Fig. 4A and paragraphs [0091] and [0117]; Reference at paragraph [0091] discloses the cameras 405 (or image sensors) are arranged in a circular pattern (as they are coupled to the support 410 as described in the previous citation).  Paragraph [0117] discloses  the rig 600 can include at least three cameras used to capture images that can be used to calculate depths for purposes of generating 3D stereoscopic imagery (thus the image sensor are interpreted as depth sensors for capturing depth information)); 
-capturing image data of the scene with the cameras (Weaver, paragraphs [0095]-[0096]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captures interpreted as the captured image data of a scene); 
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.

In regards to claim 34. (New) Smith in view of Weaver teach the method of claim 33.
Smith further discloses
-wherein the method further comprises co- registering the depth sensor, the cameras, and the trackers such that the depth information, image data, and positional data can be represented in a common coordinate system (Smith, paragraph [0055]; Reference discloses after obtaining the calibration parameters for each imaging device 101 in the imaging assembly 100, the poses can be estimated with respect to each other, where pose includes both location and rotation information with respect to a reference coordinate frame (interpreted as the common coordinate system for the imaging device which captures depth and image data)); 

In regards to claim 35 (New) Smith in view of Weaver teach the method of claim 33.
Smith further discloses
-wherein the depth sensor has a first field of view, wherein the cameras each have a second field of view, wherein the trackers each have a third field of view, and wherein the first, second, and third fields of view at least partially overlap one another (Smith, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked….when the tool is disposed inside the physical volume to be visually transformed (e.g., enlarged), the controls for the tool can be modified to compensate for the visual scaling, rotation, etc. Paragraph [0043] discloses Information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display (i.e. display device), thereby improving the ability to enlarge regions of interest…As with other mediated reality, data can be rendered and visualized in the environment. The additional cameras creating overlapped volumes for enlarging the physical volume and regions of interest interpreted as wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume)).  


In regards to claim 37. (New) Smith discloses a method of imaging a scene (Smith, Abstract), the method comprising: 







-and processing the first image data, the second image data, and/or the third image data to determine a depth of at least a portion of the scene (Smith, Fig. 2 and paragraphs [0016] and [0043]; Reference discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 2 illustrates the HMD or processing device as paragraph [0043] discloses information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display, thereby improving the ability to enlarge regions of interest. Depth information can be generated or gained from a depth sensor and used to bring the entirety of the scene into focus by co-locating the focal plane with the physical geometry of the scene (interpreted as determining depth of a portion of the scene via images from the imagers or a depth sensor); and determine a position of a tool within the scene (Smith, paragraphs [0042]; Reference discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked (e.g., using the tracker 303), and the enlarged volume can be located at the tip of the scalpel or other surgical tool).  
Smith does not disclose but Weaver teaches
-positioning a camera array relative to the scene, wherein the camera array includes a support structure having a central region (Weaver, Fig. 4A paragraph [0090]; Reference discloses the camera rig 400 in which cameras 405 are coupled to the support 410 (i.e. support structure having a center)); 
-a first camera mounted to the support structure at the central region (Weaver, paragraph [0095]; Reference at paragraph [0095] discloses as shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405); 
-a plurality of second cameras mounted to the support structure outward from the first camera away from the central region (Weaver, paragraph [0095]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405.); 
-a plurality of third cameras mounted to the support structure outward from the second cameras away from the central region (Weaver, paragraph [0095]; Reference at paragraph [0095] discloses As shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405); 
-and capturing first image data of the scene with the first camera (Weaver, paragraph [0096]; Reference at paragraph [0096] discloses as shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera first, second, third, etc.); 
-capturing second image data of the scene with the second cameras (Weaver, paragraph [0096]; Reference at paragraph [0096] discloses as shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera first, second, third, etc.); 
-capturing third image data of the scene with the third cameras (Weaver, paragraph [0096]; Reference at paragraph [0096] discloses as shown in FIGS. 4A through 4D, for example, each of the cameras 405 is arranged in a portrait mode (e.g., 4:3 aspect ratio mode) so that a horizontal dimension (or resolution) of images captured by the cameras 405 is less than a vertical dimension (or resolution) of the images captured by the cameras 405. Paragraph [0096] discloses the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the camera rig 410 can be captured by at least three cameras 405. The field of view around the camera rig captured interpreted as the captured image data of a scene for each individual camera first, second, third, etc.); 
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.
In regards to claim 38. (New) Smith in view of Weaver teach the method of claim 37.
Smith further discloses
-wherein the first camera is a depth camera, wherein the third cameras are tracking cameras, and wherein processing the first image data, the second image data, and/or the third image data (a) to determine the position of the tool within the scene includes processing the third image data (Smith, paragraphs [0042]; Reference discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked (e.g., using the tracker 303), and the enlarged volume can be located at the tip of the scalpel or other surgical tool.) and (b) to determine the depth of the portion of the scene includes processing the first image data (Smith, Fig. 2 and paragraphs [0016] and [0043]; Reference discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 2 illustrates the HMD or processing device as paragraph [0043] discloses information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display, thereby improving the ability to enlarge regions of interest. Depth information can be generated or gained from a depth sensor and used to bring the entirety of the scene into focus by co-locating the focal plane with the physical geometry of the scene (interpreted as determining depth of a portion of the scene via images from the imagers)).  

In regards to claim 39. (New) Smith in view of Weaver teach the method of claim 37.
Smith further discloses
-wherein the first camera has a first field of view, wherein the second cameras each have a second field of view, wherein the third cameras each have a third field of view, and wherein the first, second, and third fields of view at least partially overlap one another (Smith, paragraphs [0042] and [0043]; Reference at paragraph [0042] discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked….when the tool is disposed inside the physical volume to be visually transformed (e.g., enlarged), the controls for the tool can be modified to compensate for the visual scaling, rotation, etc. Paragraph [0043] discloses Information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display (i.e. display device), thereby improving the ability to enlarge regions of interest…As with other mediated reality, data can be rendered and visualized in the environment. The additional cameras creating overlapped volumes for enlarging the physical volume and regions of interest interpreted as wherein the second cameras and the third cameras each have a field of view, wherein the fields of view of the second cameras at least partially overlap to define a first volume, and wherein the fields of view of the third cameras at least partially overlap to define a second volume that is larger than the first volume)).  


Claims 27, 32, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0289284 A1) in view of Weaver (US 2016/0352982 A1) as applied to claims 21, 33, and 37 above, and further in view of Barnes (US 2018/0302572 A1, hereinafter referenced “Barnes”).
In regards to claim 27. (New) Smith in view of Weaver teach the camera array of claim 21.
Smith and Weaver does not disclose but Barnes teaches
-wherein each of the second and third cameras are angled radially inward toward the central region of the support structure (Barnes, paragraph [0034]; Reference discloses a first cross-sectional view of a three-dimensional image capturing system 101 for including a truss assembly 103 (i.e. support structure) for capturing three-dimensional images, according to various examples of embodiments. In various embodiments, the system may include a truss assembly 103 coupled to an array of cameras 111, lights 107, microphones 109 and tracking devices 123….The truss assembly 103 may be of a spherical polyhedron shape…In various embodiments, the cameras 111 may be faced inward (i.e. angled radially inward toward the center of the support structure), creating inverse panoramas).  
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.
Smith and Barnes are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith, in view of the camera rig features of Weaver, to include the 3D image capture system features of Barnes in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives. Further incorporating the 3D image capture system arrangement of Barnes to allow for image capture of a subject with a greater range of motion providing for more subject mobility applicable to improving the multiple camera imaging systems as taught in Smith and Weaver.

In regards to claim 32. (New) Smith in view of Weaver teach the camera array of claim 31.
Smith and Weaver does not disclose but Barnes teaches
-wherein the second and third fields of view are each angled radially inward toward the central region of the support structure (Barnes, paragraph [0034]; Reference discloses a first cross-sectional view of a three-dimensional image capturing system 101 for including a truss assembly 103 (i.e. support structure) for capturing three-dimensional images, according to various examples of embodiments. In various embodiments, the system may include a truss assembly 103 coupled to an array of cameras 111, lights 107, microphones 109 and tracking devices 123….The truss assembly 103 may be of a spherical polyhedron shape…In various embodiments, the cameras 111 may be faced inward (i.e. angled radially inward toward the center of the support structure as the multiple cameras provide the first, second, third fields of view), creating inverse panoramas).  
Smith and Barnes are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith, in view of the camera rig features of Weaver, to include the 3D image capture system features of Barnes in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives. Further incorporating the 3D image capture system arrangement of Barnes to allow for image capture of a subject with a greater range of motion providing for more subject mobility applicable to improving the multiple camera imaging systems as taught in Smith and Weaver.

In regards to claim 36. (New) Smith in view of Weaver teach the method of claim 33.
Smith and Weaver does not disclose but Barnes teaches
-wherein the second and third fields of view are each angled radially inward toward the central region of the support structure (Barnes, paragraph [0034]; Reference discloses a first cross-sectional view of a three-dimensional image capturing system 101 for including a truss assembly 103 (i.e. support structure) for capturing three-dimensional images, according to various examples of embodiments. In various embodiments, the system may include a truss assembly 103 coupled to an array of cameras 111, lights 107, microphones 109 and tracking devices 123….The truss assembly 103 may be of a spherical polyhedron shape…In various embodiments, the cameras 111 may be faced inward (i.e. angled radially inward toward the center of the support structure as the multiple cameras provide the first, second, third fields of view), creating inverse panoramas).  
Smith and Barnes are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith, in view of the camera rig features of Weaver, to include the 3D image capture system features of Barnes in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives. Further incorporating the 3D image capture system arrangement of Barnes to allow for image capture of a subject with a greater range of motion providing for more subject mobility applicable to improving the multiple camera imaging systems as taught in Smith and Weaver.

In regards to claim 40. (New) Smith in view of Weaver teach the method of claim 39.
Smith further discloses

-and a processing device communicatively coupled to the first camera, the second cameras, and the third cameras, wherein the processing device is configured to, based on the first image data, the second image data, and/or the third image data determine a depth of at least a portion of the scene (Smith, Fig. 2 and paragraphs [0016] and [0043]; Reference discloses the imaging devices 101 mounted to a frame arranged in a semispherical array. Fig. 2 illustrates the HMD or processing device as paragraph [0043] discloses information from additional cameras in the environment located close to points of interest can be fused with images from the imagers coupled to the head-mounted display, thereby improving the ability to enlarge regions of interest. Depth information can be generated or gained from a depth sensor and used to bring the entirety of the scene into focus by co-locating the focal plane with the physical geometry of the scene (interpreted as determining depth of a portion of the scene via images from the imagers or a depth sensor); 
-and determine a position of a tool within the scene (Smith, paragraphs [0042]; Reference discloses in some embodiments, the position of external tools can be tracked for input. For example, the tip of a scalpel or other surgical tool can be tracked (e.g., using the tracker 303), and the enlarged volume can be located at the tip of the scalpel or other surgical tool).  
Smith and Weaver does not disclose but Barnes teaches
-wherein the second and third fields of view are each angled radially inward toward the central region of the support structure (Barnes, paragraph [0034]; Reference discloses a first cross-sectional view of a three-dimensional image capturing system 101 for including a truss assembly 103 (i.e. support structure) for capturing three-dimensional images, according to various examples of embodiments. In various embodiments, the system may include a truss assembly 103 coupled to an array of cameras 111, lights 107, microphones 109 and tracking devices 123….The truss assembly 103 may be of a spherical polyhedron shape…In various embodiments, the cameras 111 may be faced inward (i.e. angled radially inward toward the center of the support structure as the multiple cameras provide the first, second, third fields of view), creating inverse panoramas).
Smith and Weaver are combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith to include the camera rig features of Weaver in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives applicable to improving the multiple camera imaging systems as implemented in the visualization system of Smith.
Smith and Barnes are also combinable because they are in the same field of endeavor regarding virtual image rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mediated reality system of Smith, in view of the camera rig features of Weaver, to include the 3D image capture system features of Barnes in order to provide the user with a system that allows for providing a  mediated reality visualization system in conjunction with a separate imaging assembly for capturing images to be presented to the user via their display device as taught by Smith while incorporating camera rig features of Weaver in order to provide stereoscopic panoramic images for display in a VR environment for capturing elements in a wide scene and adjoining multiple perspectives. Further incorporating the 3D image capture system arrangement of Barnes to allow for image capture of a subject with a greater range of motion providing for more subject mobility applicable to improving the multiple camera imaging systems as taught in Smith and Weaver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619